Betts, J.
Upon more mature consideration, I am of opinion that the plaintiff’s title commenced by relation on the 29th January, 1824, and consequently that he is entitled to the rent in controversy; the defendant’s payment to Brinckerhoff, being after notice, was in his own wrong. The chancellor has ruled the same way, under the statute, in relation to executions, that the purchaser, who receives a deed pursuant to the sheriff’s certificate, has a title in like manner by relation from the time of the sale.(1)
Verdict for plaintiff.
Griffen, for plaintiff.
Anthon, for defendant.

 Vide Jackson v. Bull, 1 Johns. Cases. 81; and Jackson v. Raymond, ib. 85, in notes.